Title: On Titles of Honor, 18 February 1723
From: Franklin, Benjamin
To: 

Mero meridie si dixerit illi tenebras esse, credit.
There is nothing in which Mankind reproach themselves more than in their Diversity of Opinions. Every Man sets himself above another in his own Opinion, and there are not two Men in the World whose Sentiments are alike in every thing. Hence it comes to pass, that the same Passages in the Holy Scriptures or the Works of the Learned, are wrested to the meaning of two opposite Parties, of contrary Opinions, as if the Passages they recite were like our Master Janus, looking two ways at once, or like Lawyers, who with equal Force of Argument, can plead either for the Plaintiff or Defendant.
The most absurd and ridiculous Opinions, are sometimes spread by the least colour of Argument: But if they stop at the first Broachers, they have still the Pleasure of being wiser (in their own Conceits) than the rest of the World, and can with the greatest Confidence pass a Sentence of Condemnation upon the Reason of all Mankind, who dissent from the peculiar Whims of their troubled Brains.
We were easily led into these Reflections at the last Meeting of our Club, when one of the Company read to us some Passages from a zealous Author against Hatt-Honour, Titular Respects, &c. which we will communicate to the Reader for the Diversion of this Week, if he is dispos’d to be merry with the Folly of his Fellow-Creature.
“Honour, Friend, says he, properly ascends, and not descends; yet the Hat, when the Head is uncover’d, descends, and therefore there can be no Honour in it. Besides, Honour was from the Beginning, but Hats are an Invention of a late Time, and consequently true Honour standeth not therein.

“In old Time it was no disrespect for Men and Women to be call’d by their own Names: Adam, was never called Master Adam; we never read of Noah Esquire, Lot Knight and Baronet, nor the Right Honourable Abraham, Viscount Mesopotamia, Baron of Carran; no, no, they were plain Men, honest Country Grasiers, that took Care of their Families and their Flocks. Moses was a great Prophet, and Aaron a Priest of the Lord; but we never read of the Reverend Moses, nor the Right Reverend Father in God, Aaron, by Divine Providence, Lord Arch-Bishop of Israel: Thou never sawest Madam Rebecca in the Bible, my Lady Rachel, nor Mary, tho’ a Princess of the Blood after the Death of Joseph, call’d the Princess Dowager of Nazareth; no, plain Rebecca, Rachel, Mary, or the Widow Mary, or the like: It was no Incivility then to mention their naked Names as they were expressed.”
If common civility, and a generous Deportment among Mankind, be not put out of Countenance by the profound Reasoning of this Author, we hope they will continue to treat one another handsomely to the end of the World. We will not pretend an Answer to these Arguments against modern Decency and Titles of Honour; yet one of our Club will undertake to prove, that tho’ Abraham was not styl’d Right Honourable, yet he had the Title of Lord given him by his Wife Sarah, which he thinks entitles her to the Honour of My Lady Sarah; and Rachel being married into the same Family, he concludes she may deserve the Title of My Lady Rachel. But this is but the Opinion of one Man; it was never put to Vote in the Society.
P.S. At the last Meeting of our Club, it was unanimously agreed, That all Letters to be inserted in this Paper, should come directed to old Janus; whereof our Correspondents are to take Notice, and conform themselves accordingly.
